Order filed February 16, 2012.




                                            In The

                           Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00042-CR
                                     ____________

                           JOSE LUIS BECERRA, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                          On Appeal from the 268th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 07-DCR-048284



                                        ORDER

       The clerk’s record in this appeal was filed February 10, 2012. The notice of appeal
states it is from the trial court's denial of defendant's application for writ of habeas corpus
and motion to set aside plea agreement, signed on or about December 12, 2011. The
record does not contain the signed order.

       The Fort Bend County District Clerk is directed to file a supplemental clerk's record
on or before February 27, 2012, containing the trial court' order signed on or about
December 12, 2011, denying defendant's application for writ of habeas corpus and motion
to set aside plea agreement.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                        PER CURIAM




                                               2